
	
		I
		111th CONGRESS
		2d Session
		H. R. 6001
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Pitts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the establishment of tax-free COBRA premium payment accounts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 COBRA Affordability Act of
			 2010.
		2.COBRA Premium Payment
			 Accounts
			(a)In
			 GeneralSubchapter F of chapter 1 of the Internal Revenue Code of
			 1986 (relating to exempt organizations) is amended by adding at the end the
			 following new part:
				
					IXCOBRA Premium
				Payment Accounts
						
							Sec. 530A. COBRA Premium Payment
				  Accounts.
						
						530A.COBRA Premium
				Payment Accounts
							(a)General
				RuleA COBRA premium payment
				account shall be exempt from taxation under this subtitle. Notwithstanding the
				preceding sentence, any COBRA premium payment account shall be subject to the
				taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable, etc., organizations).
							(b)COBRA Premium
				Payment AccountFor purposes of this title, the term COBRA
				premium payment account means a trust created or organized in the United
				States for the exclusive benefit of an individual or his beneficiaries, but
				only if the written governing instrument creating the trust meets the following
				requirements:
								(1)Except in the case
				of a qualified rollover (as defined in subsection (f)(3)), no contribution will
				be accepted unless it is in cash, and contributions will not be accepted for
				the taxable year on behalf of any individual in excess of the amount in effect
				for such taxable year under section 224(b).
								(2)The trustee is a bank (as defined in
				section 408(n)).
								(3)The trust funds
				may only be invested in interest-bearing securities of the United
				States.
								(4)The requirements
				of paragraphs (3) through (6) of section 408(a) are met.
								(c)Tax Treatment of
				Distributions
								(1)Inclusion of
				amounts in gross incomeExcept as otherwise provided in this
				subsection, any amount paid or distributed out of a COBRA premium payment
				account shall be includible in the gross income of the payee or distributee, as
				the case may be, in the manner as provided in section 72.
								(2)Distributions
				for COBRA premium paymentsNo
				amount shall be includible in gross income under paragraph (1) if the qualified
				COBRA premium payments of the designated beneficiary during the taxable year,
				reduced by any credit allowed under this chapter with respect to such payments
				for the taxable year, are not less than the aggregate distributions during the
				taxable year.
								(3)Distributions in
				excess of paymentsIf such
				aggregate distributions exceed such payments (as so reduced) during the taxable
				year, the amount otherwise includible in gross income under paragraph (1) shall
				be reduced by the amount which bears the same ratio to the amount which would
				be includible in gross income under paragraph (1) (without regard to this
				paragraph) as the qualified COBRA premium payments (as so reduced) bear to such
				aggregate distributions.
								(4)Medicare
				eligibilityParagraph (2)
				shall not apply to any distribution to a beneficiary after the date on which
				such individual is entitled to benefits under part A of title XVIII of the
				Social Security Act or is enrolled under part B of such title.
								(d)Qualified COBRA
				premium paymentsFor purposes of this section—
								(1)In
				generalThe term
				qualified COBRA premium payments means any premium paid for COBRA
				continuation coverage.
								(2)COBRA
				continuation coverageThe
				term COBRA continuation coverage means continuation coverage
				provided pursuant to part 6 of subtitle B of title I of the Employee Retirement
				Income Security Act of 1974 (other than under section 609), title XXII of the
				Public Health Service Act, section 4980B of this title (other than subsection
				(f)(1) of such section insofar as it relates to pediatric vaccines), or section
				8905a of title 5, United States Code, or under a State program that provides
				comparable continuation coverage. Such term includes coverage under a health
				flexible spending arrangement under a cafeteria plan within the meaning of
				section 125 of the Internal Revenue Code of 1986 if, at the time of the
				qualifying event (as defined in section 4980B(f)(3)), the taxpayer was covered
				under such coverage.
								(e)Tax Treatment of
				Accounts
								(1)Loss of
				exemption in case of prohibited transactionsFor purposes of this
				section, rules similar to the rules of section 408(e) shall apply.
								(2)Other rules to
				applyRules similar to the rules of paragraphs (4), (5), and (6)
				of section 408(d) shall apply for purposes of this section.
								(f)Other
				Definitions and Special RulesFor purposes of this
				section—
								(1)All accounts
				treated as one accountAll COBRA premium payment accounts of a
				qualified individual shall be treated as 1 account.
								(2)Time when
				contributions deemed madeA taxpayer shall be deemed to have made
				a contribution to a COBRA premium payment account on the last day of the
				preceding taxable year if the contribution is made on account of such taxable
				year and is made not later than the time prescribed by law for filing the
				return for such taxable year (not including extensions thereof).
								(3)Qualified
				rolloversThe term qualified rollover means any
				amount paid from a COBRA premium payment account of a taxpayer into another
				such account established for the benefit of—
									(A)such taxpayer,
				or
									(B)any qualified
				individual who is—
										(i)the spouse of such
				taxpayer, or
										(ii)any dependent (as
				defined in section 152) of the taxpayer.
										Rules
				similar to the rules of section 408(d)(3) shall apply for purposes of this
				paragraph.(4)Custodial
				accountsRules similar to the rules of section 408(h) shall
				apply.
								(5)ReportsThe
				trustee of a COBRA premium payment account shall make such reports regarding
				such account to the Secretary and to the individual for whom the account is
				maintained with respect to contributions (and the years to which they relate),
				distributions, and such other matters as the Secretary may require under
				regulations. The reports required by this paragraph—
									(A)shall be filed at
				such time and in such manner as the Secretary prescribes in such regulations,
				and
									(B)shall be furnished
				to individuals—
										(i)not later than
				January 31 of the calendar year following the calendar year to which such
				reports relate, and
										(ii)in such manner as
				the Secretary prescribes in such regulations.
										(6)Investment in
				collectibles treated as distributionsRules similar to the rules
				of section 408(m) shall apply.
								(g)Penalty for
				distributions not used for Qualified COBRA premium payments
								(1)In
				generalIf any amount distributed from a COBRA premium payment
				account is includible in gross income under subsection (c), the tax imposed by
				this chapter for the taxable year of such distribution shall be increased by 20
				percent of such amount which is includible in gross income. For purposes of the
				preceding sentence, distributions which are includible in gross income shall be
				treated as first attributable to amounts contributed under subsection (d) to
				the extent thereof.
								(2)Exception for
				certain distributionsParagraph (1) shall not apply to
				distributions which are—
									(A)made to a
				beneficiary (or the estate of the account holder) on or after the death of the
				account holder, or
									(B)attributable to
				the account holder’s being disabled within the meaning of section
				72(m)(7).
									.
			(b)Deduction for
			 contributions
				(1)In
			 generalPart VII of subchapter B of chapter I of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
					
						224.Contributions
				to COBRA Premium Payment Account
							(a)Allowance of
				DeductionIn the case of an
				individual, there shall be allowed as a deduction for the taxable year an
				amount equal to the contributions of the individual to a COBRA premium payment
				account.
							(b)Maximum amount
				of deduction
								(1)Dollar
				limitationThe amount allowable as a deduction under subsection
				(a) for a taxable year shall not exceed the lesser of—
									(A)$2,500,
									(B)the amount equal
				to the excess of—
										(i)the aggregate
				contributions to all COBRA premium payment accounts of the individual for all
				prior taxable years, over
										(ii)$11,814 ($27,286
				in the case of a joint return), or
										(C)an amount equal to
				the compensation includible in the individual’s gross income for such taxable
				year.
									(2)Limitation based
				on adjusted gross income
									(A)In
				generalEach of the dollar limitations contained in subparagraphs
				(A) and (B) of paragraph (1) for such taxable year shall be reduced (but not
				below zero) by the amount determined under subparagraph (B).
									(B)Amount of
				reduction
										(i)In
				generalThe amount determined under this subparagraph with
				respect to any dollar limitation shall be the amount which bears the same ratio
				to such limitation as—
											(I)the excess
				of—
												(aa)the
				taxpayer’s adjusted gross income for such taxable year, over
												(bb)the
				applicable dollar amount, bears to
												(II)$10,000 ($20,000
				in the case of a joint return).
											(ii)No reduction
				below $200 until complete phase-outNo dollar limitation shall be
				reduced below $200 under paragraph (1) unless (without regard to this
				subparagraph) such limitation is reduced to zero.
										(iii)RoundingAny
				amount determined under this subparagraph which is not a multiple of $10 shall
				be rounded to the next lowest $10.
										(C)Adjusted gross
				income; applicable dollar amountFor purposes of this
				paragraph—
										(i)Adjusted gross
				incomeAdjusted gross income of any taxpayer shall be
				determined—
											(I)after application
				of sections 86 and 469, and
											(II)without regard to
				sections 135, 137, 199, 221, 222, and 911 or the deduction allowable under this
				section.
											(ii)Applicable
				dollar amountThe term applicable dollar amount
				means, with respect to a taxable year, the applicable amount determined under
				section 219(g)(3)(B) for the taxable year.
										(c)Other
				limitations and restrictions
								(1)Beneficiary must
				not be Medicare eligibleNo
				deduction shall be allowed under this section with respect to any contribution
				to a COBRA premium payment account for the benefit of an individual after the
				date on which such individual is entitled to benefits under part A of title
				XVIII of the Social Security Act or is enrolled under part B of such
				title.
								(2)Recontributed
				amountsNo deduction shall be allowed under this section with
				respect to a rollover contribution described in section 530A(f)(3).
								(3)Denial of
				deduction for amount contributed to inherited accountsNo deduction shall be allowed under this
				section with respect to any amount paid to an inherited COBRA premium payment
				account (within the meaning of section 408(d)(3)(C)(ii)) by reason of the last
				sentence of section 530A(f)(3).
								(d)COBRA Premium
				Payment AccountFor purposes of this section, the term
				COBRA premium payment account has the meaning given such term by
				section 530A.
							(e)Applicable
				definitions and rulesFor purposes of this section, definitions
				and rules similar to the definitions and rules of section 219(f) (other than
				paragraphs (5) and (8)) shall apply.
							(f)Inflation
				adjustmentIn the case of any
				taxable year beginning after December 31, 2011, each dollar amount in
				subsection (b)(1) shall be increased by an amount equal to the product
				of—
								(1)such amount,
				and
								(2)the cost-of-living
				adjustment determined under section 213(d)(10)(B) for the calendar year in
				which the taxable year begins by substituting calendar year 2010
				for calendar year 1997 in clause (i) thereof.
								If any
				amount as adjusted under the preceding sentence is not a multiple of $100, such
				amount shall be rounded to the nearest multiple of $100.(g)RegulationsThe
				Secretary shall issue such regulations as may be necessary or appropriate to
				carry out this
				section.
							.
				(2)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the item relating to section 224
			 and inserting the following:
					
						
							Sec. 224. Contributions to COBRA premium payment
				account.
							Sec. 225. Cross
				reference.
						
						.
				(c)Tax on Excess
			 Contributions
				(1)Tax
			 imposedSubsection (a) of section 4973 of such Code is amended by
			 striking or at the end of paragraph (4), by redesignating
			 paragraph (5) as paragraph (6), and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)a COBRA premium
				payment account (within the meaning of section 530A(b)),
				or
						.
				(2)Excess
			 contributionsSection 4973 of such Code is amended by adding at
			 the end the following subsection:
					
						(h)COBRA Premium
				Payment AccountsFor purposes of this section, in the case of
				COBRA premium payment accounts, the term excess contributions
				means the sum of—
							(1)the excess (if
				any) of—
								(A)the amount
				contributed for the taxable year to the accounts (other than a qualified
				rollover, as defined in section 530A(f)(3)), over
								(B)the amount
				allowable under section 224 for such contributions, and
								(2)the amount
				determined under this subsection for the preceding taxable year reduced by the
				sum of—
								(A)the distributions
				out of the accounts for the taxable year which were included in the gross
				income of the payee under section 530A(c)(1),
								(B)the distributions
				out of the accounts for the taxable year to which rules similar to the rules of
				section 408(d)(5) apply by reason of section 530A(e)(2), and
								(C)the excess (if
				any) of the maximum amount allowable as a contribution under section 224 for
				the taxable year over the amount contributed to the account for the taxable
				year (other than a contribution under section 530A(f)(3)).
								For
				purposes of this subsection, any contribution which is distributed from the
				COBRA premium payment account in a distribution to which rules similar to the
				rules of section 408(d)(4) apply by reason of section 530A(e)(2) shall be
				treated as an amount not
				contributed..
				(d)Tax on
			 Prohibited TransactionsSection 4975 of such Code is
			 amended—
				(1)by adding at the
			 end of subsection (c) the following paragraph:
					
						(7)Special rule for
				COBRA premium payment accountsAn individual for whose benefit a
				COBRA premium payment account is established and any contributor to such
				account shall be exempt from the tax imposed by this section with respect to
				any transaction concerning such account (which would otherwise be taxable under
				this section) if, with respect to such transaction, the account ceases to be a
				COBRA premium payment account by reason of the application of section
				530A(e)(1) to such account.
						,
				and
				(2)in subsection
			 (e)(1), by striking or at the end of subparagraph (F), by
			 redesignating subparagraph (G) as subparagraph (H), and by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)a COBRA premium
				payment account described in section 530A(b),
				or
						.
				(e)Failure To
			 provide reports on COBRA Premium Payment AccountsParagraph (2)
			 of section 6693(a) of such Code is amended by striking and at
			 the end of subparagraph (D), by striking the period and inserting ,
			 and at the end of subparagraph (E), and by inserting after subparagraph
			 (E) the following new subparagraph:
				
					(F)section 530A(f)(5)
				(relating to COBRA premium payment
				accounts).
					.
			(f)Penalty not part
			 of regular taxParagraph (2) of section 26(b) of such Code is
			 amended by striking and at the end of subparagraph (W), by
			 striking the period at the end of subparagraph (X) and inserting ,
			 and, and by inserting after subparagraph (X) the following new
			 subparagraph:
				
					(Y)section 530A(g) (relating to penalty for
				distributions not used for Qualified COBRA premium
				payments).
					.
			(g)Clerical
			 AmendmentThe table of parts for subchapter F of chapter 1 of
			 such Code is amended by adding at the end the following new item:
				
					
						Part IX. COBRA Premium Payment
				Accounts.
					
					.
			(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			3.COBRA election of
			 different coverage
			(a)In
			 generalParagraph (2) of
			 section 4980B(f) of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following:
				
					(F)Election of
				different coverage
						(i)In
				generalIn lieu of subparagraph (A), coverage meets the
				requirements of this subparagraph if the qualified beneficiary may elect to
				enroll in coverage under a plan offered by the employer involved, or the
				employee organization involved (including, for this purpose, a joint board of
				trustees of a multiemployer trust affiliated with one or more multiemployer
				plans), that is different than coverage under the plan in which such individual
				was enrolled at the time the qualifying event occurred.
						(ii)RequirementsA qualified beneficiary may make an
				election under clause (i) only if—
							(I)the employer
				involved has made a determination that such employer will permit qualified
				beneficiaries to enroll in different coverage as provided for this
				subparagraph,
							(II)the premium for
				such different coverage does not exceed the premium for coverage in which the
				individual was enrolled at the time the qualifying event occurred,
							(III)the different
				coverage in which the individual elects to enroll is coverage that is also
				offered to the active employees of the employer at the time at which such
				election is made, and
							(IV)the different
				coverage is coverage other than nonqualifying coverage.
							(iii)Nonqualifying
				coverage describedFor purposes of clause (ii)(IV), the term
				nonqualifying coverage means coverage which is—
							(I)coverage that
				provides only dental, vision, counseling, or referral services (or a
				combination of such services),
							(II)a flexible
				spending arrangement (as defined in section 106(c)(2)) in which the individual
				is not a participant on the date of the qualifying event, or
							(III)coverage that
				provides coverage for services or treatments furnished in an on-site medical
				facility maintained by the employer and that consists primarily of first-aid
				services, prevention and wellness care, or similar care (or a combination of
				such care).
							(iv)FSA
				contributionsFor purposes of
				this paragraph, an employer making contributions to a flexible spending
				arrangement (as so defined) of an employee prior to the qualifying event is not
				obligated to continue making contributions to such arrangement of such employee
				after the qualifying
				event.
						.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by this section shall apply with
			 respect to qualifying events occurring on or after the date of the enactment of
			 this Act.
				(2)Qualifying
			 events before enactmentIn the case of a qualifying event
			 occurring before the date of the enactment of this Act, if the election period
			 specified in section 4980B(f)(5) of the Internal Revenue Code of 1986 with
			 respect to such qualifying event has not expired on the date of the enactment
			 of this Act, then the amendment made by this section shall apply with respect
			 to such qualifying event and such election period shall not expire until the
			 later of—
					(A)the 60-day period
			 beginning on the date of the enactment of this Act, or
					(B)the date on which
			 such election would expire under section 4980B(f)(5) without regard to
			 subparagraph (A).
					
